DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on June 23, 2022 has been entered. The claims pending in this application are claims 1-3, 5, 6, 8-10, 12, 16, 19-22, 27-29, and 58-60 wherein claims 10, 22, and 27 have been withdrawn due to the restriction requirement mailed on October 1, 2021.  Claims 1-3, 5, 6, 8, 9, 12, 16, 19-21, 28, 29, and 58-60 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities:  (1)  “each PA polynucleotide of the population of PA polynucleotide” in step (a) should be “each PA of the population of PA”; (2) “each PB polynucleotide of the population of PB polynucleotide” in step (a) should be “each PB of the population of PB”; (3) “the substrate arms are capable of hybridizing specifically to the nucleic acid substrate A of a PA polynucleotide and at least one of the sensor arms being capable of hybridising specifically to the target” in step (a) should be “the substrate arm is capable of hybridising specifically to the nucleic acid substrate A and the sensor arm is capable of hybridising specifically to the target”; (4) “the oligonucleotide(s)” in (i) should be “the oligonucleotides”; (5) “the catalytic nucleic acid substrate A of a PA polynucleotide” in step (b) should be “the catalytic nucleic acid substrate A”; (6) “the nucleic acid substrate B of a PB polynucleotide” in step (b) should be “the nucleic acid substrate B”; and (7) “said PA polynucleotide and/or said PB polynucleotide” in step (c) should be “said PA and/or said PB” because “PA” means polynucleotide A and “PB” means polynucleotide B. 
Claim 3 is objected to because of the following informality: “PB” should be “the PB”. 
Claim 16 is objected to because of the following informality: “applying the isolated catalytic nucleic acid A and/or the isolated catalytic nucleic acid B to a second reaction mix comprising nucleic acid substrate A and/or nucleic acid substrate B under conditions suitable for cleavage of the catalytic nucleic acid substrates A or by the isolated catalytic nucleic acids B or cleavage of the nucleic acid substrate B or the by the isolated catalytic nucleic acid A” should be “applying the isolated catalytic nucleic acid A and/or the isolated catalytic nucleic acid B to a second reaction mix comprising the nucleic acid substrate A and/or the nucleic acid substrate B under conditions suitable for cleavage of the catalytic nucleic acid substrates A by the isolated catalytic nucleic acids B or cleavage of the nucleic acid substrate B by the isolated catalytic nucleic acid A”. 
Claim 19 is objected to because of the following informalities: (1) “each PA polynucleotide of the population of PA polynucleotide” in step (a) should be “each PA of the population of PA”; (2) “each PB polynucleotide of the population of PB polynucleotide” in step (a) should be “each PB of the population of PB”; (3) “the substrate arms capable of hybridising specifically to the catalytic nucleic acid substrate A of a PA polynucleotide and at least one of the sensor arms being capable of hybridising specifically to the target” in (iv) of step (a) should be “the substrate arm being capable of hybridising specifically to the catalytic nucleic acid substrate A and the sensor arms being capable of hybridising specifically to the target”; (4) “the nucleic acid substrate A of a PA polynucleotide” in step (b) should be “the nucleic acid substrate A”; (5) “the nucleic acid substrate B of a PB polynucleotide” in step (b) should be “the nucleic acid substrate B”; and (6) “the PA polynucleotide and/or the PB polynucleotide” in detecting step should be “the PA and/or the PB” because “PA” means polynucleotide A and “PB” means polynucleotide B. 
Claim 29 is objected to because of the following informality: “the population of nucleic acid substrate A” should be “the population of the nucleic acid substrate A”. 
Claim 58 or 59 or 60 is objected to because of the following informalities: (1) “nucleic acid substrate B” should be “the nucleic acid substrate B”; and (2) “base(s)” should be “bases”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
This rejection has been modified in view of the amendment filed on June 23, 2022 and are different from the rejection under pre-AIA  35 U.S.C. 112 mailed on December 24, 2021. 
Claims 1-3, 5, 6, 8, 9, 12, 16, 19-21, 28, 29, and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mixing PA with two oligonucleotides and a sample and mixing PA with the two partzyme oligonucleotides C1 and C2 and a sample, does not reasonably provide enablement for determining a presence of a target in a sample using the methods recited in claims 1-3, 5, 6, 8, 9, 12, 16, 19-21, 28, 29, and 58-60. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method for determining the presence of a target in a sample. 
The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-3, 5, 6, 8, 9, 12, 16, 29, and 58-60 encompass a method for determining the presence of a target in a sample, the method comprising: (a) providing a reaction mix comprising: a population of polynucleotide A (PA) and a population of polynucleotide B (PB), wherein each PA polynucleotide of the population of PA polynucleotide comprises a catalytic nucleic acid A linked to a nucleic acid substrate A, linked to an attached component, each PB polynucleotide of the population of PB polynucleotide comprises a catalytic nucleic acid B linked a nucleic acid substrate B, linked to an attached component, the catalytic nucleic acid A is capable of catalytically cleaving the catalytic nucleic acid substrate B and is unable to catalytically cleave the catalytic nucleic acid substrate A, and the catalytic nucleic acid B is capable of catalytically cleaving the catalytic nucleic acid substrate A and is unable to catalytically cleave the catalytic nucleic acid substrate B; a selectively permeable barrier capable of physically separating the PA from the PB due to presence of their attached components, wherein the PA and PB are unable to permeate the selectively permeable barrier, and the PA and/or PB is/are mobile in the reaction mix; and two oligonucleotides each comprising a partial catalytic core sequence flanked by a sensor arm and a substrate arm, wherein the substrate arms are capable of hybridizing specifically to the nucleic acid substrate A of a PA polynucleotide and at least one being capable of hybridizing specifically to the target, to thereby form a catalytic nucleic acid C capable of cleaving the catalytic nucleic acid substrate A of the PA polynucleotide; (b) contacting the PA, the PB, and the oligonucleotide(s) with the sample, and using the selectively permeable barrier to separate the PA from the PB, wherein if the target is present in the sample, the sensor arms of the two oligonucleotides hybridizes to the catalytic nucleic acid substrate A of a PA polynucleotide and at least one of the sensor arms hybridizes to the target to thereby form the catalytic nucleic acid C which cleaves the PA polynucleotide to thereby release the catalytic nucleic acid A of the PA polynucleotide which is consequently capable of movement through the permeable barrier; wherein the released catalytic nucleic acid A moves through the permeable barrier, hybridizes to the nucleic acid substrate B of a PB polynucleotide, and cleaves the PB polynucleotide to thereby release the catalytic nucleic acid B of the PB polynucleotide which is consequently capable of movement through the permeable barrier; the released catalytic nucleic acid B moves through the permeable barrier, hybridizes to the nucleic acid substrate A of a second PA polynucleotide, and cleaves the second PA polynucleotide to thereby release the catalytic nucleic acid A of the second PA polynucleotide which is consequently capable of movement through the permeable barrier; and (c) detecting the cleavage of any said PA polynucleotide and/or said PB polynucleotide indicates the presence of the target in the sample. Claims 19-21 and 28 encompass a method for determining the presence of a target in a sample, the method comprising: (a) providing a reaction mix comprising: (1) a population of polynucleotide A (PA), a population of polynucleotide B (PB) and a population of polynucleotide C (PC), wherein each PA polynucleotide of the population of PA polynucleotides
comprises a catalytic nucleic acid A linked to a nucleic acid substrate A linked to an attached component, each PB polynucleotide of the population of PB polynucleotides comprises a partzyme oligonucleotide B1, comprising a partial catalytic core flanked by a sensor arm and a substrate arm, and linked to a nucleic acid substrate B and an attached component,  each PC polynucleotide of the population of PC polynucleotides comprises a partzyme oligonucleotide B2 comprising a partial catalytic core flanked by a sensor arm and a substrate arm, wherein: the substrate arm of the partzyme oligonucleotide B1 is capable of hybridizing to the nucleic acid substrate A, the substrate arm of the partzyme oligonucleotide B2 is capable of hybridizing to the nucleic acid substrate A, and the catalytic nucleic acid A is capable of catalytically cleaving the
nucleic acid substrate B and is unable to catalytically cleave the nucleic acid substrate A; (ii) an assembly facilitator oligonucleotide capable of hybridising to the sensor arm of partzyme oligonucleotide B1 and to the sensor arm of partzyme oligonucleotide B2; (ii) a selectively permeable barrier capable of physically separating the PA from the PB due to presence of their attached components, wherein the PA and PB are unable to permeate the selectively permeable barrier, and the PA, PB and PC and are mobile in the reaction mix; and (iv) two partzyme oligonucleotides C1 and C2 each comprising a partial catalytic core flanked by a sensor and substrate arm, the substrate arms capable of hybridising specifically to the catalytic nucleic acid substrate A of a PA polynucleotide and at least one of the sensor arms being capable of hybridising specifically to the target or an assembly facilitator oligonucleotide for C1 and C2, to thereby form a catalytic nucleic acid C capable of cleaving the catalytic nucleic acid substrate A of the PA polynucleotide; (b) contacting:(i) the partzyme oligonucleotides C1 and C2 with the sample, and using the selectively permeable barrier to separate the PB from the PA, wherein: if the target is present in the sample, the substrate arm of each of the partzyme oligonucleotides C1 and C2 hybridizes to the nucleic acid substrate A of a PA polynucleotide and at least one of partzyme oligonucleotides C1 and C2 hybridizes to the target forming the catalytic nucleic acid C which cleaves the PA polynucleotide to thereby release the catalytic nucleic acid A of the PA polynucleotide which is consequently capable of movement through the permeable barrier;
wherein the released catalytic nucleic acid A moves through the permeable barrier, hybridizes to the nucleic acid substrate B of a PB polynucleotide, and cleaves the PB polynucleotide to thereby release the partzyme oligonucleotide B1 of the PB polynucleotide which is consequently capable of movement through the permeable barrier; the released partzyme oligonucleotide B1 moves through the permeable barrier, the sensor arm of each of partzyme oligonucleotides B1 and B2 hybridises to the assembly facilitator oligonucleotide, and the substrate arm of each of partzyme oligonucleotides B1 and B2 hybridises to the nucleic acid substrate A of a second PA polynucleotide, thereby forming catalytic nucleic acid B which cleaves the second PA polynucleotide to thereby release the catalytic nucleic acid A of the second PA polynucleotide which is consequently capable of movement through the permeable barrier; and (c) detecting the cleavage of the PA polynucleotide and/or the PB polynucleotide indicates the presence of the target in the sample.

Working Examples
The specification provides working examples (see pages 64-93) for: (1) Example One: Materials and Methods; (2) Example Two: Detection of Synthetic Human TFRC Gene Homologues; (3) Example Three: Detection of Synthetic Human TFRC Gene Homologues and Off-Target Sequence Analysis; (4) Example Four: Adaptation of Assay to Detect a Different Target Sequence; (5) Example Five: Detection of Human TFRC Gene in Human Genomic DNA in the Presence of Human Serum; (6) Example Six: Detection of Human TFRC Gene in Human Genomic DNA with Three Partzymes; (7) Example Seven: Detection of Human TFRC Gene in Human Genomic DNA; (8) Example Eight: Improved Stability by Combining 8-17 and 10-23 Catalytic Nucleic Acids; (9) Example Nine: SubZyme Immobilization onto Planar Microarray Slides; (10) Example Ten: Demonstration of a First Step of Initiation Using a Nicking Endonuclease; (11) Example Eleven: Spatial Confinement and Diffusion of DNAzymes-SubZymes, MBs and Polycarbonate Membrane; (12) Example Twelve: PES Membrane Can Enhance SubZyme and DNAzyme Activity; (13) Example Thirteen: Demonstration of an Alternative T-Bag Membrane Material; (14) Example Fourteen: Detection of Chlamydia Trachomatis ompA Gene Homologues and Off-Target Sequence Analysis; (15) Example Fifteen: Detection of Chlamydia Trachomatis ompA Gene in Chlamydia Trachomatis Total Nucleic Acid (TNA) Samples; (16) Example Sixteen: Rapid Detection of ompA Gene Homologues in 15 Minutes; (17) Example Seventeen: Cross Catalytic Cascade Using SubZymes Incorporating DNAzymes and PartZymes; (18) Example Eighteen: Cross Catalytic Cascade Using SubZymes Comprised Entirely of 8-17 Components; (19) Example Nineteen: Demonstration of an Alternative Bead Material; and (20) Example Twenty: Cross Catalytic Cascade Using SubZymes and Partzymes with End-Point Detection. However, the specification provides no working example for determining the presence of a target in a sample using the methods recited in claims 1-3, 5, 6, 8, 9, 12, 16, 19-21, 28, 29, and 58-60.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 64-93) for: (1) Example One: Materials and Methods; (2) Example Two: Detection of Synthetic Human TFRC Gene Homologues; (3) Example Three: Detection of Synthetic Human TFRC Gene Homologues and Off-Target Sequence Analysis; (4) Example Four: Adaptation of Assay to Detect a Different Target Sequence; (5) Example Five: Detection of Human TFRC Gene in Human Genomic DNA in the Presence of Human Serum; (6) Example Six: Detection of Human TFRC Gene in Human Genomic DNA with Three Partzymes; (7) Example Seven: Detection of Human TFRC Gene in Human Genomic DNA; (8) Example Eight: Improved Stability by Combining 8-17 and 10-23 Catalytic Nucleic Acids; (9) Example Nine: SubZyme Immobilization onto Planar Microarray Slides; (10) Example Ten: Demonstration of a First Step of Initiation Using a Nicking Endonuclease; (11) Example Eleven: Spatial Confinement and Diffusion of DNAzymes-SubZymes, MBs and Polycarbonate Membrane; (12) Example Twelve: PES Membrane Can Enhance SubZyme and DNAzyme Activity; (13) Example Thirteen: Demonstration of an Alternative T-Bag Membrane Material; (14) Example Fourteen: Detection of Chlamydia Trachomatis ompA Gene Homologues and Off-Target Sequence Analysis; (15) Example Fifteen: Detection of Chlamydia Trachomatis ompA Gene in Chlamydia Trachomatis Total Nucleic Acid (TNA) Samples; (16) Example Sixteen: Rapid Detection of ompA Gene Homologues in 15 Minutes; (17) Example Seventeen: Cross Catalytic Cascade Using SubZymes Incorporating DNAzymes and PartZymes; (18) Example Eighteen: Cross Catalytic Cascade Using SubZymes Comprised Entirely of 8-17 Components; (19) Example Nineteen: Demonstration of an Alternative Bead Material; and (20) Example Twenty: Cross Catalytic Cascade Using SubZymes and Partzymes with End-Point Detection, the specification does not provide a guidance to show that the presence of a target in a sample can be determined using the methods recited in claims 1-3, 5, 6, 8, 9, 12, 16, 19-21, 28, 29, and 58-60. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to determine a presence of a target in a sample using the methods recited in claims 1-3, 5, 6, 8, 9, 12, 16, 19-21, 28, 29, and 58-60.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the presence of a target in a sample can be determined using the methods recited in claims 1-3, 5, 6, 8, 9, 12, 16, 19-21, 28, 29, and 58-60.
Although the specification and the papers from applicant’s laboratory (Hasick et al., Molecules, 25, 1755, 2020 and Mokany et al., J. Am. Chem. Soc., 132, 1051-1059, 2010) clearly show that in claim 1 or 19, catalytic nucleic acid C is an active MNAzyme formed by partzyme A, partzyme B, nucleic acid substrate A and a nucleic acid target wherein nucleic acid substrate A is DNA, each of partzyme A and partzyme B comprises a substrate arm, a partial catalytic core, and a sensor arm, the partial catalytic core is located between the substrate arm and the sensor arm, the substrate arm of each of partzyme A and partzyme B hybridizes to the nucleic acid substrate A and the sensor arm of each of partzyme A and partzyme B hybridizes to the nucleic acid target such as an assembly facilitator oligonucleotide (for the specification, see paragraph [0292] and claims 1-59 of US 2020/0299754 A1, which is US publication of this instant case, for Hasick et al., see pages 1 and 7-10, and Figure 1, and for Mokany et al., see abstract, and Figures 1 and 2), the scope of claim 1 or 19 is much broader than the scope of the teachings in the specification because claim 1 or 19 does not require that catalytic nucleic acid C is an active MNAzyme formed by partzyme A, partzyme B, nucleic acid substrate A and a nucleic acid target.
First, although Hasick et al., teach that the population of polynucleotide A (PA) is in reaction chamber 1, the population of polynucleotide B (PB) is in reaction chamber 2, and reaction chamber 1 and reaction chamber 2 are separated by a permeable membrane (eg., a porous member bag) (see Figure 1 of Molecules, 25, 1755, 2020), since claim 1 only requires a reaction mix comprising a population of polynucleotide A (PA), a population of polynucleotide B (PB), and a selectively permeable barrier capable of physically separating the PA from the PB due to presence of their attached components wherein the PA and/or PB is/are mobile in the reaction mix, without putting the population of polynucleotide A (PA) and the population of polynucleotide B (PB) into different containers separated by the permeable membrane, it is unpredictable how the PA can be separated from the PB using a selectively permeable barrier capable of physically separating the PA from the PB. Furthermore, it is known that “MNAzymes are multicomponent nucleic acid enzymes that are assembled, and therefore catalytically active, only in the presence of an assembly facilitator” and have a specific structure wherein the partial catalytic core is located between the substrate arm and the sensor arm (see left column in page 1052 and Figure 1 from Mokany et al., J. AM. CHEM. SOC., 132, 1051-1059, 2010 and Figure 1 of Molecules, 25, 1755, 2020). Since claim 1 only requires two oligonucleotides each comprising a partial catalytic core sequence flanked by a sensor arm and a substrate arm, wherein the substrate arms are capable of hybridising specifically to the catalytic nucleic acid substrate A of a PA polynucleotide and at least one of the sensor arms being capable of hybridising specifically to the target or assembly facilitator oligonucleotide, to thereby form a catalytic nucleic acid C capable of cleaving the nucleic acid substrate A of the PA polynucleotide, this limitation recited in claim 1 indicates that each of the oligonucleotides has an identical structure and can comprise 5’-a partial catalytic core sequence-a sensor arm-a substrate arm-3’ or 5’-a partial catalytic core sequence-a substrate arm-a sensor arm-3’ or 5’-a sensor arm-a substrate arm-a partial catalytic core sequence-3’ or 5’-a substrate arm-a sensor arm-a partial catalytic core sequence-3’. Based on the specification and the papers from applicant’s laboratory, in above situation recited in claim 1, catalytic nucleic acid C formed by the two oligonucleotides, nucleic acid substrate A and a nucleic acid target does not have a specific structure as shown in Figure 1 of Mokany et al., and cannot be used as an active MNAzyme. Thus,  it is unpredictable how nucleic acid substrate A in the catalytic nucleic acid C can be cleaved and released from the population of PA such that the method recited in claim 1 cannot be performed. In addition, claim 1 indicates at least one of the sensor arms being capable of hybridising specifically to the target or assembly facilitator oligonucleotide. Since claim 1 does not require that the sample must contain a target, if the sample does not contain the target, even though the catalytic nucleic acid C can be used as an active MNAzyme, it is unpredictable how detecting the cleavage of said PA polynucleotide and/or said PB polynucleotide must indicate the presence of the target in the sample and cannot indicate the presence of the assembly facilitator oligonucleotide in the sample. 
Second, although Hasick et al., teach that the population of polynucleotide A (PA) is in reaction chamber 1, the population of polynucleotide B (PB) containers is in reaction chamber 2, and reaction chamber 1 and reaction chamber 2 are separated by a permeable membrane (eg., a porous member bag) (see Figure 1 of Molecules, 25, 1755, 2020), since claim 19 requires a reaction mix comprising a population of polynucleotide A (PA), a population of polynucleotide B (PB), a population of polynucleotide C (PC) and a selectively permeable barrier capable of physically separating the PA from the PB due to their attached components wherein the PA, PB, and PC are mobile in the reaction mix, without putting the population of polynucleotide A (PA) and the population of polynucleotide B (PB) into different containers separated by the permeable membrane, it is unpredictable how the PA can be separated from the PB using a selectively permeable barrier capable of physically separating the PA from the PB. Furthermore, it is known that “MNAzymes are multicomponent nucleic acid enzymes that are assembled, and therefore catalytically active, only in the presence of an assembly facilitator” and have a specific structure wherein the partial catalytic core is located between the substrate arm and the sensor arm (see left column in page 1052 and Figure 1 from Mokany et al., J. AM. CHEM. SOC., 132, 1051-1059, 2010 and Figure 1 of Molecules, 25, 1755, 2020). Since claim 19 only requires two partzyme oligonucleotides C1 and C2 each comprising a partial catalytic core flanked by a sensor and substrate arm, the substrate arms capable of hybridising specifically to the catalytic nucleic acid substrate A of a PA polynucleotide and at least one of the sensor arms being capable of hybridising specifically to the target or an assembly facilitator oligonucleotide for C1 and C2, to thereby form a catalytic nucleic acid C capable of cleaving the catalytic nucleic acid substrate A of the PA polynucleotide, this limitation recited in claim 19 indicates that wherein each of the partzyme oligonucleotides C1 and C2 has an identical structure and can comprise 5’-a partial catalytic core sequence-a sensor arm-a substrate arm-3’ or 5’-a partial catalytic core sequence-a substrate arm-a sensor arm-3’ or 5’-a sensor arm-a substrate arm-a partial catalytic core sequence-3’ or 5’-a substrate arm-a sensor arm-a partial catalytic core sequence-3’. Based on the specification and the papers from applicant’s laboratory, in above situation of claim 19, catalytic nucleic acid C formed by the two partzyme oligonucleotides C1 and C2, nucleic acid substrate A and a nucleic acid target does not have a specific structure as shown in Figure 1 of Mokany et al., and cannot be used as an active MNAzyme. Thus, it is unpredictable how nucleic acid substrate A of the catalytic nucleic acid C can be cleaved and released from the population of PA such that the method recited in claim 1 cannot be performed. Since claim 19 only requires that each PB polynucleotide of the population of PB polynucleotides comprises a partzyme oligonucleotide B1, comprising a partial catalytic core flanked by a sensor arm and a substrate arm, and linked to a nucleic acid substrate B and an attached component and each PC polynucleotide of the population of PC polynucleotides comprises a partzyme oligonucleotide B2, comprising a partial catalytic core flanked by a sensor arm and a substrate arm, these limitations recited in claim 19 indicates that each of partzyme oligonucleotide B1 and partzyme oligonucleotide B2 can comprise 5’-a partial catalytic core sequence-a sensor arm-a substrate arm-3’ or 5’-a partial catalytic core sequence-a substrate arm-a sensor arm-3’ or 5’-a sensor arm-a substrate arm-a partial catalytic core sequence-3’ or 5’-a substrate arm-a sensor arm-a partial catalytic core sequence-3’. Based on the specification and the papers from applicant’s laboratory, in above situation of claim 19, the released partzyme oligonucleotide B1, partzyme oligonucleotide B2,  nucleic acid substrate A and the assembly facilitator oligonucleotide does not have a specific structure as shown in Figure 1 of Mokany et al., and cannot be used as an active MNAzyme. Thus, it is unpredictable how nucleic acid substrate A from a second PA can be cleaved and released from the population of PA such that the method recited in claim 19 cannot be performed. In addition, claim 19 indicates that if the target is present in the sample, the substrate arm of each of the partzyme oligonucleotides C1 and C2 hybridizes to the nucleic acid substrate A of a PA polynucleotide and at least one of partzyme oligonucleotides C1 and C2 hybridizes to the target forming the catalytic nucleic acid C which cleaves the PA polynucleotide to thereby release the catalytic nucleic acid A of the PA polynucleotide which is consequently capable of movement through the permeable barrier, and at least one of the sensor arms being capable of hybridising specifically to the target or an assembly facilitator oligonucleotide for C1 and C2. Since claim 19 does not require that the sample must contain a target, if the sample does not contain the target, even though the catalytic nucleic acid C can be used as an active MNAzyme, it is unpredictable how detecting the cleavage of said PA polynucleotide and/or said PB polynucleotide must indicate the presence of the target in the sample and cannot indicate the presence of the assembly facilitator oligonucleotide in the sample. 
Third, it is known that “MNAzymes are multicomponent nucleic acid enzymes that are assembled, and therefore catalytically active, only in the presence of an assembly facilitator” and have a specific structure wherein the partial catalytic core is located between the substrate arm and the sensor arm (see left column in page 1052 and Figure 1 from Mokany et al., J. AM. CHEM. SOC., 132, 1051-1059, 2010 and Figure 1 of Molecules, 25, 1755, 2020). Since claim 21 does not require that each of two partzyme oligonucleotide C1 and C2 hybridizes with both catalytic nucleic acid substrate A of the PC and a target DNA in the sample, catalytic nucleic acid C formed by one of the two partzyme oligonucleotides C1 and C2, nucleic acid substrate A and a nucleic acid target does not have a specific structure as shown in Figure 1 of Mokany et al., and cannot be used as an active MNAzyme. Thus, it is predictable how catalytic nucleic acid C can cleave catalytic nucleic acid substrate A of the PC and release the catalytic nucleic acid A from the PC such that the method recited in claim 21 cannot be performed. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the presence of a target in a sample can be determined using the methods recited in claims 1-3, 5, 6, 8, 9, 12, 16, 19-21, 28, 29, and 58-60.

Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
10.	Applicant’s arguments with respect to claims 1-3, 5, 6, 8,9, 11, 12, 16, 19-21, 26, 28, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	No claim is allowed. 
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 25, 2022